UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2507


MARIA DA CONCEICAO SANTOS NETA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 17, 2013                 Decided:   April 30, 2013


Before NIEMEYER, KEENAN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Maria Da Conceicao Santos Neta, Petitioner Pro Se. Yamileth G.
Davila, Jem Colleen Sponzo, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Maria Da Conceicao Santos Neta, a native and citizen

of Brazil, petitions for review of an order of the Board of

Immigration Appeals (“Board”) denying her motions to reconsider

and reopen.      We have reviewed the record and the Board’s order

and find no abuse of discretion.         See 8 C.F.R. § 1003.2 (2012).

Accordingly, we deny the petition for review for the reasons

stated by the Board.      In re: Santos Neta (B.I.A. Nov. 23, 2012).

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                           PETITION DENIED




                                     2